Citation Nr: 0116594	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for porphyria cutanea 
tarda.  

3.  Entitlement to an original rating in excess of 10 percent 
for chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1967.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which effectuated a June 1999 decision of 
the Board of Veterans' Appeals, (Board) that granted service 
connection and assigned a 10 percent rating for chloracne.  
The veteran appeals for the assignment of a higher rating. 

This appeal also arises from a December 1998 RO decision, 
which denied service connection for porphyria cutanea tarda, 
and an August 2000 RO decision, which denied the veteran's 
application to reopen a claim of service connection for 
diabetes mellitus.  


REMAND

It is contended on behalf of and by the veteran that service 
connection is warranted for diabetes mellitus and claimed 
porphyria cutanea tarda on the basis that both disorders are 
causally linked to the veteran's exposure to herbicides while 
on active duty in Vietnam.  It is further asserted that the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected chloracne is warranted.  The 
representative argues that a remand for further development 
of the claims is warranted.  The Board agrees.  

During the pendency of the veteran's appeal, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The requests below for a medical 
examination and additional medical records are in part to 
comply with this provision.  

The veteran is seeking the assignment of a rating in excess 
10 percent for his chloracne.  The Board is unable to 
determine from reviewing the medical records currently in the 
claims folder whether the veteran's chloracne is extensive or 
causes marked disfigurement.  The veteran has asserted that 
he had chloracne on his face which has left scars.  The 
claims folder includes diagnoses of other skin disorders.  
For example, a November 1998 VA pathology report indicates a 
specimen taken from the face was verruca vulgaris.  It is the 
Board's judgment that a more current and thorough VA 
dermatology examination to evaluate the veteran's chloracne 
is warranted.  VCAA, supra; Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)

The Board notes that the claim for the assignment of higher 
rating for chloracne is from an appeal of the original RO 
decision granting service connection.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO should 
consider the application of staged ratings.  

The Board also notes that a letter in the claims folder 
reveals the veteran was awarded Social Security Disability 
benefits in June 1994.  The claims folder does not include 
any copies of the medical records from the Social Security 
Administration.  Those records must be obtained and 
associated with the claims folder.  VCAA, supra; 38 C.F.R. §§ 
3.103, 3.159 (2000); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In May 2001 VA published a final rule amending 38 C.F.R. 
§ 3.309 (e).  See 66 Fed. Reg. 23166 (2001).  The change 
becomes effective July 9, 2001.  The purpose of the amendment 
was to add Type II diabetes as a presumptive disease for 
service connection due to exposure to Agent Orange in 
service.  At that time, the veteran's claim for service 
connection for diabetes is a new claim.  The entitlement to 
de novo review of a previously and finally denied claim based 
upon an intervening change in law or regulation creating a 
new entitlement derives from the new law or regulation 
itself.  When a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to a benefit, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
Spencer v. Brown, 4 Vet. App. 283 (1993); 17 F.3d 368 (Fed. 
Cir. 1994).  Under these circumstances, following completion 
of the requested development, the RO should adjudicate the 
claim for service connection for diabetes on a de novo basis.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his chloracne, claimed 
porphyria cutanea tarda, and diabetes 
mellitus.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 
4.  The veteran should be afforded a VA 
dermatology examination for the purpose 
of determining the current severity of 
his chloracne.  The examiner should 
indicate whether the chloracne is 
extensive, causes exudation or constant 
itching or marked disfigurement.  If the 
chloracne causes ulceration, extensive 
exfoliation, crusting, or systemic or 
nervous manifestations or is 
exceptionally repugnant it should be 
noted.  To the extent possible, the 
examiner should distinguish clinical 
findings due to chloracne from any other 
nonservice-connected skin disorders that 
may be present.  The examiner is also 
requested to opine whether it is at least 
as likely as not the veteran has 
porphyria cutanea tarda.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

Thereafter, the RO should readjudicate the claims for the 
assignment of a rating in excess of 10 percent for chloracne 
(with consideration of Fenderson, supra) and service 
connection for diabetes and porphyria cutanea tarda.  If any 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.






The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

